Citation Nr: 1414631	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from February 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals  (BVA or Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, in which the RO denied service connection for right ear hearing loss; and granted service connection for left ear hearing loss, assigning a zero percent disability rating from March 24, 2008.  The Veteran appealed the issues of entitlement to service connection for right ear hearing loss and entitlement to an initial compensable disability rating for left ear hearing loss.  

The Veteran requested a hearing before the Board but later withdrew that request and requested a hearing before the decision review officer (DRO).  He later cancelled that request for a hearing.  Accordingly, both hearing requests have been withdrawn. 

In a December 2012 decision, the Board granted service connection for right ear hearing loss and remanded the initial rating claim appeal.  As a result the Board has recharacterized the remaining issue on appeal as listed on the title page. 


FINDING OF FACT

The Veteran's bilateral hearing loss is productive of no worse than a Level I hearing loss in the right ear and Level VI hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2013).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

In part, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection-for right ear hearing loss.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007). 

Regarding the included left ear rating claim appeal, a letter dated in April 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) ; Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002); 38 C.F.R. § 3.159(b) (1) .  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37   (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009). The claim was subsequently readjudicated, most recently in a March 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006). 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396   (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.);  see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006).

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159 . The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration . 38 C.F.R. § 3.159 (c) (2) . 

VA examinations were conducted in August 2008, March 2011, and February 2013.  These reports included the results of audiological testing necessary for rating hearing loss. The Veteran has not argued, and the record does not reflect, that these examinations and opinions are inadequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4) . 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In any claim involving evaluation of a disability for rating purposes, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   The Board must consider whether to assign one or more levels of rating-"staged" ratings-for different periods of the appeal period based on evidence as to the severity of disability.  Id.

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).    

Disability ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

The evidence does not reflect exceptional patterns so as to require utilization of Table VIa.

Analysis

The report of an August 2008 VA audiology examination revealed that pure tone thresholds, in decibels, and the percentage of speech discrimination were:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
20
20
55
30
96
LEFT
40
30
35
55
40
88

Application of the audiological evaluation results (pure tone threshold average level and speech recognition ability (percentage of discrimination)) for the right and left ears using Table VI, results in Roman Numeral I for the right ear and II for the left ear.  Application of this combination to Table VII results in a zero percent evaluation.  

The report of a March 2011 VA audiology examination revealed that pure tone thresholds, in decibels, and the percentage of speech discrimination were:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
10
20
40
23
100
LEFT
35
35
60
80
53
64

The examiner opined that the Veteran could be expected to continue to experience significant communication problems, especially in noisy listening environments.

Application of the March 2011 VA audiological evaluation results using Table VI, results in Roman Numeral I for the right ear and VI for the left ear.  Application of this combination to Table VII results in a zero percent evaluation.  

The report of a February 2013 VA audiology examination revealed that pure tone thresholds, in decibels, and the percentage of speech discrimination were:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
15
25
55
29
100
LEFT
45
55
70
85
64
80

Application of the audiological evaluation results for the right and left ears using Table VI, results in Roman Numeral I for the right ear and IV for the left ear.  Application of this combination to Table VII results in a zero percent evaluation.

As reflected in the findings from all three examinations, the application of the Rating Schedule to the numeric designations does not warrant the assignment of compensable rating at any time during the period of the appeal.

The Veteran argues that his bilateral hearing loss disability is more severely disabling than as reflected in the noncompensable rating.  However, because "disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered", the Veteran's lay assertions of the severity of his bilateral hearing loss are insufficient to establish entitlement to a higher evaluation for hearing loss  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 
The Veteran has not described any unusual or exceptional features associated with his bilateral hearing loss at any time during the pending claim.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  

A total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Veteran has made no claim that, due to his service-connected bilateral hearing loss he is unemployable, and there is no evidence indicating that he was ever unemployed or is unable to work due to his bilateral hearing loss.  TDIU is not raised by the record.

The preponderance of the evidence is against the claim for a compensable disability rating; there is no doubt to be resolved; and a higher rating is not warranted at any time. 


ORDER

A compensable disability rating for bilateral hearing loss is denied



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


